Citation Nr: 1017882	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  03-26 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to October 
1970.

This appeal comes before the Board of Veterans Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

In August 2007, the Veteran attended a Board hearing at the 
RO.  In October 2007, the Board remanded the appeal.

Since discharge from service, the Veteran has been diagnosed 
with several mental disorders, to include schizophrenia, 
psychosis, and depression.  In Clemons v. Shinseki, the 
United States Court of Appeals for Veterans Claims (Court) 
recently held that a claim for service connection for PTSD 
may be viewed as a general claim for compensation for the 
affliction posed by the Veteran's mental condition.  
See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (finding 
that a claim for PTSD "cannot be a claim limited only to 
that diagnosis, but must rather be considered a claim for any 
mental disability that may be reasonably encompassed . . . 
.").  The Board, however, finds that Clemons does not apply 
in this instance because VA has already adjudicated the 
Veteran's claim for a mental disorder other than PTSD.  In 
fact, the claims file indicates that the Veteran has filed, 
and VA has denied, several claims for entitlement for service 
connection for a mental disorder other than PTSD since the 
Veteran's discharge from service.  Specifically, in 
respective rating decisions, VA denied the Veteran's claims 
for service connection for nervousness in November 1971 and 
psychoneurosis in December 1978.  In April 1995 and April 
2001 rating decisions, VA denied the Veteran's respective 
applications to reopen a claim of service connection for a 
psychiatric condition, to include a psychosis.  As noted 
above, in April 2005, the RO denied a claim of service 
connection for a depressive disorder.  The Veteran did not 
file a Notice of Disagreement with any of these respective 
rating decisions and, as such, none were ever in appellate 
status.  Id.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim of service 
connection for PTSD has been obtained; the Veteran has been 
provided notice of the evidence necessary to substantiate 
this claim and has been notified of what evidence he should 
provide and what evidence VA would obtain; there is no 
indication that the Veteran has evidence pertinent to this 
claim that he has not submitted to VA.

2.  There is medical evidence of a current diagnosis of PTSD; 
however, the Veteran is not noted to be a combat Veteran and 
none of his claimed in-service stressors have been 
corroborated by service records or other credible supporting 
evidence.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 4.125 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  The 
VCAA provides, among other things, for notice and assistance 
to VA claimants under certain circumstances.  VA has issued 
final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.

a.  Duty to Notify.  VA has a duty to notify the appellant of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103. In order to 
meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VCAA notice must (1) inform the claimant about 
the information and evidence necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

The Board finds that an October 2007 VCAA letter 
substantially satisfied the provisions of 38 U.S.C.A. § 
5103(a).  The appellant was informed about the information 
and evidence not of record that was necessary to substantiate 
his claim; the information and evidence that VA would seek to 
provide; and the information and evidence that the claimant 
was expected to provide.  This letter also provided the 
information required by Dingess.  This notice, however, was 
not issued to the appellant prior to the June 2002 rating 
decision from which this appeal arises.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in 
this case; however, subsequent to the issuance of VCAA 
notice, the RO re-adjudicated the appellant's claim, as 
demonstrated by the November 2009 Supplemental Statement of 
the Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing a fully compliant VCAA notification and re-
adjudicating the claim in the form of a statement of the case 
to cure timing of notification defect); Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III) 
(holding that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a re-adjudication decision).  As the SSOC 
complied with the applicable due process and notification 
requirements for a decision, it constitutes a re-adjudication 
decision.  Accordingly, the provision of adequate notice 
followed by a re-adjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  Mayfield III, 20 Vet. App. at 
541-42, citing Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2006) (Mayfield II).

Also, the evidence does not show, nor does the appellant 
contend, that any notification deficiencies, with respect to 
either timing or content, have resulted in prejudice.  
Although the appellant does not have the burden of showing 
prejudice, the record raises no plausible showing of how the 
essential fairness of the adjudication was affected.

b.  Duty to Assist.  The Board finds that all necessary 
assistance has been provided to the appellant.  The evidence 
of record indicates that VA acquired the Veteran's service 
treatment and VA treatment records to assist the appellant 
with his claim.  There is no indication of any additional 
relevant evidence that has not been obtained.  As VA provided 
a thorough VA PTSD examination in April 2002, there is no 
duty to provide an additional psychiatric examination or 
medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

II.  Service Connection.

a.  Factual Background.  The Veteran essentially contends 
that he developed PTSD as a result of events during service 
in Vietnam.  

A service personnel record, specifically a DD Form 214, 
indicates that the Veteran's military occupational specialty 
was 13A10 (cannoneer).  During service, he was awarded the 
National Defense Service Medal, the Vietnam Service Medal, 
the Vietnam Campaign Medal, and an Overseas Service Bar.  
During service in Vietnam, the Veteran was attached to the 
1st Battalion, 21st Artillery from August 1, 1970, to October 
28, 1970.  

Reviewing the Veteran's service treatment records, in an 
August 1970 record, dated sixteen days after the Veteran's 
arrival in Vietnam, it was noted that the Veteran had abused 
amphetamines for the past five years, causing impairment in 
judgment, orientation, memory, associations and 
concentration.  It was indicated that the Veteran had begun 
using "speed" at the age of 16 and continued to use it 
until the present.  He strongly recommended that the Veteran 
be discharged from service.  

In an October 1970 service personnel record, the Veteran's 
superior officers recommended that he be discharged, due to 
his unsuitability for service.  They noted that, despite 
attempts at rehabilitation, the Veteran flatly refused to rid 
himself of his drug addiction.  

In a September 1970 service discharge examination report, the 
examiner characterized the Veteran's psychiatric profile as 
being normal.  In a contemporaneous report of his medical 
history, the Veteran noted having had or currently having 
trouble sleeping, depression or excessive worry, nervous 
trouble, and a drug or narcotic habit.  

In an April 2002 VA PTSD examination report, the Veteran 
stated that he was in Vietnam around 1969 in the vicinity of 
"LZ Maze" and Quanh Loi.  He said that he was also at Cam 
Ranh Bay when that area was overrun.  He also claimed to have 
been in Cambodia.  He recalled experiencing mortar attacks 
while at Quanh Loi and remembered seeing "lots of blood."  
He stated that, at Cam Ranh Bay, the area had been overrun 
and he witnessed severely wounded soldiers who were "all 
bloodied up."  He indicated that he, himself, was not 
physically wounded.  The examiner diagnosed, in part, PTSD 
and schizophrenia.  

In a September 2002 statement, the Veteran indicated that he 
was stationed with the 1st Battalion, 21st Artillery during 
Vietnam.  He stated that, when he arrived at Cam Ranh Bay, he 
was exposed to incoming enemy fire.  He recalled seeing 
people with bullet wounds and major chest wounds.  He stated, 
"We were constantly moving from LZ to LZ to avoid enemy 
fire."  He also indicated having constant shell shock due to 
incoming mortar fire.

In an April 2002 statement, the Veteran recalled that he was 
in Vietnam in 1970.  While there, he stated, he "killed a 
lot of people," and saw many people die.

At an August 2007 hearing before the Board, the Veteran 
testified that he experienced gunfire all the time during 
service.  He stated that, while he was in Cam Rahn Bay, he 
saw "a lot of blood" and became sick.  He stated that then 
he went to Quy Nohn where he experienced incoming fire.  
(Hearing Transcript, page 4).  He testified that, during 
service, his friend Tommy was killed.  (Hearing Transcript, 
page 8).  

In response to a request for stressor corroboration, the U.S. 
Army and Joint Services Records Research Center (JSRRC) 
verified that the 1st Battalion, 21st Artillery was stationed 
at Quan Loi during the Veteran's dates of service in Vietnam.  
The JSRRC further noted that the battalion command post and 
personnel were at Fire Support Base Nancy from August 30, 
1970, and at Fire Support Base Mace from September 9, 1970, 
to September 30, 1970.  The JSRRC indicated that the daily 
staff journals mentioned that the firing batteries of the 
battalion, the attached units, and the units being supported 
experienced enemy contact.  There was, however, no notation 
in the journals that the headquarters and service battery 
experienced contact with the enemy, mortar rounds, or 
rockets.  There was also no mention of any attacks on either 
First Support Base Nancy or Fire Support Base Mace in the 
journals reviewed.  There was also no mention of any attack 
on Quan Loi itself in the battalion journals.  

b.  Law and Regulations.  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or from 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Establishing service connection for PTSD 
requires (1) Medical evidence diagnosing PTSD; (2) credible 
supporting evidence that a claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptoms and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997).
	
If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a Veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors and his testimony must be 
corroborated by credible supporting evidence.  Cohen, 10 Vet. 
App. at 128; Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, 
service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).

The question of whether the Veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of post-
traumatic stress disorder is a question of fact for medical 
professionals and whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators.  See Cohen, 10 Vet. App. at 140-42.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

c.  Analysis.  Having reviewed the evidence, the Board notes 
that there is sufficient competent evidence of a current 
diagnosis of PTSD, seemingly based on the Veteran's service 
in Vietnam.  The Board, however, finds that the preponderance 
of the evidence is against the Veteran's claim, as the 
relevant evidence of record does not demonstrate that the 
Veteran engaged in combat with the enemy and his claimed in-
service stressors have not been corroborated by service 
records or other credible supporting evidence.

Although the Veteran's military occupational specialty was 
that of a cannoneer, the evidence does not show that he 
experienced combat at any time during service.  Although the 
Veteran claims to have killed people during service, his 
records do not indicate any awards for combat and the Veteran 
has not indicated participating in any specific combat 
action.  When a claimed stressor is not related to combat, 
the Veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other corroborative evidence which 
substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

When asked to give information about his Veteran's claimed 
stressors, the Veteran reported his friend, Tommy, was killed 
during Vietnam and that he saw many dead bodies during 
service.  The Board notes that, although there is a duty to 
assist, VA cannot corroborate the death of an individual 
soldier if the only information supplied by the Veteran is 
the soldier's first name.  Moreover, the Veteran reported 
seeing many dead bodies while in service, mostly at Cam Ranh 
Bay.  The Board notes that accounts of seeing "blood" and 
dead bodies in service are anecdotal and, as such, cannot be 
researched effectively.  See 38 C.F.R. § 3.159(c)(2)(i).  
Moreover, besides being present at Cam Rahn Bay, the Veteran 
also claimed that he was, at times, in Cambodia and at Quy 
Nohn.  The records, however, indicate that, during the 
Veteran's brief service in Vietnam, the Veteran was with the 
1st Battalion, 21st Artillery which was stationed at Quan Loi.  
As such, the Board finds the Veteran's statements regarding 
his presence at Cam Ranh Bay, Quy Nohn, and Cambodia to lack 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006) (noting that the Board, as part of its 
duties, is to weigh the evidence of record and determine 
credibility).  Regarding his time at Quan Loi, the Veteran 
indicated that he was stationed at the headquarters of that 
unit.  Service records note that the headquarters of the 1st 
Battalion, 21st Artillery did not encounter enemy contact 
with the enemy, rocket fire, or mortar fire during the 
Veteran's period of service in Vietnam.  As the record does 
not contain any service records corroborating the Veteran's 
account, the Board finds that his stressors are not 
corroborated.  See 38 C.F.R. § 3.304(f).

The Veteran's lay statements are insufficient to establish 
the incurrence of his claimed in-service stressors.  He has 
submitted no credible corroborative evidence of any of his 
alleged in-service stressors.  As the Veteran's claimed in-
service stressors have not been corroborated by service 
records or other credible supporting evidence, any diagnosis 
of PTSD based on such alleged incidents cannot establish 
either that they occurred or that his PTSD is related to 
active service.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable and the 
claim for service connection for PTSD must be denied.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert, 1 
Vet. App. at 49, 56.


ORDER

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


